     Case 3:19-cr-02880-KSC Document 52 Filed 08/07/20 PageID.161 Page 1 of 5

                                                                      \: ·"'F ;:.!. ~'
                                                                      ~,,,,, :·, •!
                                                                                         t-~ q
                                                                                             \'W""'!A,
                                                                                         ;\,,,.     ~




                                                                    I                                     J
                                                                      ~        Ii "-- ;}l,.,.g;~ rt¥"•~
1
                                                                          AUG-~ 1010
2
                                                                  CLERK US 01S1f11CT COURT
3                                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                               BY                                  ~/JEPUTY   I
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 19CR2880-KSC
12                    Plaintiff,
                                                   ORDER ON DEFENDANT'S
13   v.                                            MOTIONS TO SUPPRESS OR
                                                   PRECLUDE EVIDENCE OF
14   JOSE CARRILLO-VALDEZ,
                                                   ALLEGED PRIOR STATEMENTS
15                     Defendant.                  [DOC. NO. 28]
16
17
18                                    I.    INTRODUCTION
19        A. Procedural History
20          The defendant, Jose Carrillo-Valdez (hereinafter "defendant"), was arrested on
21   March 9, 2019. The United States (hereinafter the "U.S.") filed its Complaint on March 11,
22   2019, charging him with violating 28 U.S.C. § 1325(a)(2). [Doc. No. l]. Defendant's
23   initial appearance and arraignment was held on March 11, 2019, at which time this Court
24   set its conditions for release. [Doc. No. 4]. On October 10, 2019, the defendant was
25   arraigned on an Information charging him with violating 8 U.S.C. § 1325(a)(l). [Doc. Nos.
26   35, 36]. Defendant thereafter filed a Motion to Suppress or Preclude Evidence of Alleged
27   Prior Statements on August 13, 2019 [Doc. No. 28], to which the U.S. filed an Opposition
28   on August 22, 2019. [Doc. No. 31].

                                                                                                  19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 52 Filed 08/07/20 PageID.162 Page 2 of 5



 1         For the reasons stated below, defendant's Motion to Suppress or Preclude Evidence
2    of Alleged Prior Statements is denied.
3                                    II.      RELEVANTFACTS
4          As alleged, on March 9, 2019, the defendant and another individual were found 30
5 yards north of the U.S. Mexico International Boundary and 27 miles east of the Tecate,
6    California Port of Entry. [Doc. No. 1, p. 2]. When encountered, the defendant was lying
 7   down next to a bush. After the Border Patrol Agent identified himself, he conducted an
 8   immigration inspection. Id. Both individuals, including defendant, identified themselves
 9   as citizens of Mexico without immigration documents allowing them to enter or remain in
IO   the United States legally. Id. The defendant and the other individual were therefore placed
11   under arrest. Defendant further stated, during administrative processing, that he entered
12   the United States on March 9, 2019. Id.
13                                         III.   DISCUSSION
14      A. Defendant's Statements at the Time of Apprehension are
15         Not Subject to Suppression
16         Defendant argues the arresting Border Patrol Agent, questioning him in Spanish,
17   failed to advise him of his right to remain silent under Miranda. Because of this, he argues
18   that his statements must be suppressed. At the very outset of his argument, in apparent
19   reliance on United States v. Galindo-Gallegos, 244 F.3d 728 (9 th Cir.), amended on other
20   grounds, 255 F.3d 1154 (9th Cir. 2001), defendant assumes that his initial custodial
21   questioning rose to the level of an interrogation, necessitating a Miranda warning. [Doc.
22   No. 28, p. 2]. While thereafter acknowledging that a Miranda warning is not required prior
23   to custodial interrogation, he argues that this warning is nevertheless necessary when the
24   questioning officer "should. know [the questions] are reasonably likely to elicit an
25   incriminating response." [Doc. No. 28, pp. 2-3 (citations excluded)]. Asserting that
26   because of the "zero tolerance" policy, he contends the agents knew that any question
27   related to his alienage was likely to produce an incriminating response, thereby requiring
28   a Miranda warning prior to questioning. Id. at p. 3.
                                                   2
                                                                                   19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 52 Filed 08/07/20 PageID.163 Page 3 of 5



 1          In response, the United States asserts that a Border Patrol Agent is permitted to ask
2    questions of suspected illegal aliens about citizenship and immigration status without
3    triggering any obligation under Miranda, even when the agent reasonably suspects that the
4    person is an illegal alien. [Doc. No. 31, p. 3]. Brief questioning near the border, as in the
5    facts of this case, constitute a non-custodial "Terry stop" which does not require issuance
6    of a Miranda warning. Id.          In support of its position, the U.S. cites to Ninth Circuit
 7   authority. United States v. Cervantes-Flores, 421 F.3d 825 (9 th Cir. 2005), overruled in
 8 part on other grounds, Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009); United
 9   States v. Medina-Villa, 567 F.3d 507, 519 (9 th Cir. 2009); United States v. Galindo-
IO   Gallegos, 244 F.3d 730, 735-6 (9 th Cir. 2001), amended on other grounds, 255 F.3d 1154
11   (9 th Cir. 2001 ); United States v. Parr, 843 F.2d 1228, 1231 (9th Cir. 1988).
12          Considering the "totality of facts involved at the time of the alleged restraint" as
13   required by the law of the Ninth Circuit, this Court concludes that the questioning of the ·
14   defendant immediately prior to his arrest at the border constitutes a Terry stop, for which
15   no Miranda warning was required. United States v. Medina-Villa, 567 F.3d 507, 519 (9 th
16   Cir. 2009); United States v. Galindo-Gallegos, 244 F.3d 730, 735-6 (9 th Cir. 2001),
17   amended on other grounds. The defendant was apprehended adjacent to the border,
18   attempting to avoid detection by hiding under bushes, and openly acknowledged being a
19   citizen of Mexico without immigration documents allowing him to enter or remain in this
20   country legally. 1 [Doc. No. 1, p. 2]. Further, the U.S. notes the defendant was wearing
21   carpet material on his shoes, which is frequently used to make footprints harder to follow.
22   [Doc. No. 31, p. 5].
23          If the Court accepted the arguments advanced by defendant, which it does not, it
24   would essentially preclude all Terry inquiries at the border regarding suspected illegal entry
25
26
     1
27     The U.S. raised defendant's failure to submit a sworn declaration by defendant to support his
     interpretation of the facts, citing Local Rule 47.l(g). As the Court declines to grant this Motion, the
28
     need for a sworn declaration at this time is moot.
                                                          3
                                                                                                19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 52 Filed 08/07/20 PageID.164 Page 4 of 5



1    into this country. This leap is not one the Court deems sound or supported by any
2    interpretation of the law in this Circuit. Accordingly, defendant's Motion on this ground
3    is DENIED.
4       B. Statements Made by Defendant Were Voluntary
5          Defendant next asserts that this Court must consider whether his statements were
6    voluntary before they can be admitted at trial. Relying on 18 U.S.C. § 3501(b) and United
7    States v. Gamez, 301 F.3d 1138, 1144 (9 th Cir. 2002), he argues that an evaluation of the
 8   cited factors support the conclusion that his statements should be suppressed.
9          The United States argues to the contrary, arguing, inter alia, that there is no evidence
10   in this case of coercion by physical intimidation or psychological pressure, or that
11   defendant was overborne by the circumstances. United States v. Shi, 525 F.3d 709, 730
12   (9 th Cir. 2008); Dickerson v. United States, 530 U.S. 428, 434 (2000).
13         Weighing the factors delineated in 18 U.S.C. § 3501(b), and considering the totality
14   of the circumstances, this Court finds, based on the information presented, that the
15   defendant's statements were made voluntarily.         This ruling is without prejudice to
16   defendant's right to renew this Motion at trial, should additional evidence be presented to
17   support this claim. Accordingly, the Motion on this ground is DENIED without prejudice.
18      C. Defendant's Statements are Admissible
19         Lastly, defendant argues that his statements are not admissible under any hearsay
20   exception. He contends, inter alia, the arresting officer, Agent Joseph Johnson, is "not
21   competent to translate [defendant's] statements, and even ifhe were, these statements are
22   hearsay because Agent Johnson is not a mere 'language conduit. ... "' [Doc. No. 28, p. 8].
23   Because of his position as an agent and witness for the government, defendant represents
24   that his "goal" is "to aid in the prosecution of the defendant and help prove the charges
25
26
27
28
                                                   4
                                                                                     19-MJ-21295-KSC
     Case 3:19-cr-02880-KSC Document 52 Filed 08/07/20 PageID.165 Page 5 of 5



 1   filed." Id. 2 Because of this, relying on Rule 401 of the Federal Rules of Evidence,
2    defendant argues that Agent Johnson's translation of his purported· statements are
 3   inadmissible hearsay. Id.
4           The United States counters that the statements at issue are "textbook admissions
 5   under Rule 801(d)(2)(A), and as admissions, are admissible: Agent Johnson asked the
 6   defendant questions and heard his responses. [Doc. No. 31, p. 8]. As such, they are
 7   statements that constitute admissions of the offense. Id.
 8          The Court views the statements made by defendant, based on. the probable cause
 9   statement supporting the Complaint and the arguments presented, to be admissible. If,
10   however, evidence is presented at trial to establish that Agent Johnson does not have the
11   language skills to have understood the defendant's statements in the Spanish language,
12   such information would weigh in favor of a ruling that defendant's statem.ents are
13   inadmissible.     Such evidence, however, is not now before the Court.                     [Doc. No. 1].
14   Accordingly, the defendant's Motion on this ground is DENIED without prejudice.
15                                              D. CONCLUSION
16          For the reasons stated herein, Defendant's Motion to suppress his statements is
17   DENIED; his Motion to exclude his statements as involuntary or inadmissible are DENIED
18   without prejudice.
19
20   Dated: August 7, 2020
21
22
                                                           United States Magistrate Judge
23
24
25
     2
26     The Court categorically rejects the defendant's suggestion that because Agent Johnson works as an
     agent, his "goal" is to prosecute and assist in the conviction of any defendant where the facts don't
27   support such prosecution and conviction, or that the United States Attorney's Office would prosecute
     and seek to convict this defendant if the facts giving rise to the filing of the Complaint and applicable
28
     law did not support the charges filed.
                                                          5
                                                                                                 19-MJ-21295-KSC
